Citation Nr: 0719415	
Decision Date: 06/27/07    Archive Date: 07/05/07

DOCKET NO.  04-15 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial disability rating higher than 
10 percent for post-traumatic stress disorder (PTSD) from 
June 18, 1996, to November 6, 1996.

2.  Entitlement to an initial disability rating higher than 
30 percent for PTSD from November 7, 1996, to September 7, 
1997.

3.  Entitlement to an initial disability rating higher than 
70 percent for PTSD from September 8, 1997, to October 26, 
2000.


REPRESENTATION

Veteran represented by:	Kenneth Carpenter, Attorney





ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to April 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 RO decision, which 
assigned the above disability ratings.  

It is necessary to clarify the issues on appeal.  The RO 
received a claim for service connection for PTSD on June 18, 
1996.  Subsequent to a lengthy process, service connection 
was granted.  A December 2003 Board decision assigned June 
18, 1996 as the effective date of service connection.  The 
February 2004 RO decision assigned a 10 percent rating from 
June 18, 1996, to November 6, 1996, a 30 percent rating as of 
November 7, 1996, to September 7, 1997, and a 70 percent 
rating as of September 8, 1997.  As of October 27, 2000, the 
veteran has received a 100 percent disability rating for his 
PTSD.  Although each increase represents a grant of benefits, 
a decision awarding a higher rating but less that the maximum 
available benefit, does not abrogate the pending appeal.  AB 
v. Brown, 6 Vet. App. 35, 38 (1993).  As the veteran has not 
been granted the maximum benefit available prior to October 
27, 2000, the appeal continues.

The Board remanded this claim in September 2005 for 
additional development.  It returns for appellate 
consideration.


FINDINGS OF FACT

1.  From the effective date of service connection until 
November 6, 1996, the veteran's service-connected PTSD was 
manifested by "mild" symptoms. 

2.  On and after November 7, 1996 until September 7, 1997, 
the veteran's PTSD was manifested by symptoms that were not 
"considerable" or caused reduced reliability or 
productivity.

3.  On and after September 8, 1997, until June 22, 2000, the 
veteran's PTSD was manifested by "severe" difficulty in 
establishing and maintaining effective relationships due to 
symptoms such as poor sleep, decreased energy, concentration, 
memory and increased irritability but not to a degree that 
created total impairment or rendered him demonstrably unable 
to obtain or retain gainful employment.

4.  On and after June 23, 2000, the veteran's PTSD resulted 
in his being unable to follow substantially gainful 
employment.


CONCLUSIONS OF LAW

1.  From June 18, 1996, to November 6, 1996, the criteria for 
a rating in excess of 10 percent for PTSD were not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).

2.  On and after November 7, 1996, until September 7, 1997, 
the criteria for a rating in excess of 30 percent for PTSD 
were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2006).

3.  On and after September 8, 1997, until June 22, 2000, the 
criteria for a rating in excess of 70 percent for PTSD were 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.132, Diagnostic Code 9411 (1996); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2006).

4.  On and after June 23, 2000, the criteria for a rating of 
100 percent for PTSD were met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Increased Rating

The veteran, through his representative, contends that he is 
entitled to a 100 percent rating from June 18, 1996, until 
October 26, 2000, because his PTSD prevented him from 
securing substantially gainful employment.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Since the veteran appealed the initial rating 
assigned for his PTSD, the entire body of evidence is for 
equal consideration.  Consistent with the facts found, the 
rating may be higher or lower for segments of the time under 
review on appeal, i.e., the rating may be "staged."  
Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's service-connected PTSD is evaluated under 
Diagnostic Code 9411.  During the pendency of this appeal, 
regulatory changes amended the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (1996), including, effective 
November 7, 1996, the rating criteria for evaluating mental 
disorders.  See 61 Fed. Reg. 52695-52702 (October 8, 1996).  
In addition to modified rating criteria, the amendment 
provided that the diagnoses and classification of mental 
disorders be in accordance with DSM-IV (American Psychiatric 
Association:  Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994)).  See 38 C.F.R. §§ 4.125 through 
4.130.

The Board will evaluate the veteran's claim under both the 
criteria in the VA Schedule for Rating Disabilities in effect 
at the time of his filing and the current regulations in 
order to ascertain which version would accord him the highest 
rating.  According to VAOPGCPREC 7-2003 (Nov. 19, 2003), in 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), the 
Federal Circuit overruled Karnas v. Derwinski, 1 Vet. App. 
308 (1991), to the extent it conflicts with the precedents of 
the United States Supreme Court (Supreme Court) and the 
Federal Circuit.  Karnas is inconsistent with Supreme Court 
and Federal Circuit precedent insofar as Karnas provides 
that, when a statute or regulation changes while a claim is 
pending before VA or a court, whichever version of the 
statute or regulation is most favorable to the claimant will 
govern unless the statute or regulation clearly specifies 
otherwise.  Accordingly, the rule adopted in Karnas no longer 
applies in determining whether a new statute or regulation 
applies to a pending claim.  Id.

However, none of the above cases or General Counsel opinions 
prohibits the application of a prior regulation to the period 
on or after the effective date of a new regulation.  Thus, 
the rule that the veteran is entitled to the most favorable 
of the versions of a regulation that was revised during his 
appeal allows application of the prior versions of the 
applicable diagnostic codes at 38 C.F.R. § 4.71a to the 
period on or after the effective dates of the new 
regulations.

VA must consider all the evidence of record to determine when 
an ascertainable increase occurred in the rated disability.  
See Hazan v. Gober, 10 Vet. App. 511 (1997); see also Swanson 
v. West, 12 Vet. App. 442 (1999).  In reviewing the evidence 
of record, the Board has been aware of retrospective 
assessments of the veteran's functioning.  

Under the rating criteria for psychiatric disorders in effect 
prior to November 7, 1996, Diagnostic Code 9411 provided a 10 
percent rating where less than the criteria for a 30 percent 
rating were met, with emotional tension or other evidence of 
anxiety productive of mild social and industrial impairment.  
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  A 30 percent 
disability rating required "[d]efinite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people.  The psychoneurotic symptoms 
result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment."  Id.  A 50 percent disability was 
warranted where the ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired.  By reason of psychoneurotic symptoms 
the reliability, flexibility and efficiency levels are so 
reduced as to result in considerable industrial impairment."  
Id.

In Hood v. Brown, the Court stated that the term "definite" 
in 38 C.F.R. § 4.132 was qualitative in nature, whereas the 
other terms, e.g., "considerable" and "severe," were 
quantitative.  Hood  v. Brown, 4 Vet. App. 301, 303 (1993).  
Thereafter, VA's Office of General Counsel issued a precedent 
opinion concluding that "definite" was to be construed as 
"distinct, unambiguous, and moderately large in degree."  
It represented a degree of social and industrial 
inadaptability that was "more than moderate but less than 
rather large."  The term considerable, the criterion for a 
50 percent evaluation, was to be construed as "rather large 
in extent or degree."  VAOPGCPREC 9-93.  The Board is bound 
by this interpretation of the terms "definite" and 
"considerable."  38 U.S.C.A. § 7104(c).

A 70 percent rating under the "old" criteria requires 
severe impairment in the ability to establish and maintain 
effective or favorable relationships with people, and that 
the psychoneurotic symptoms be of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996).  A 100 percent disability rating may be 
assigned (1) where the attitudes of all contacts except the 
most intimate are so adversely affected as to result in 
virtual isolation in the community; or (2) where there are 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior; or (3) where the appellant was demonstrably 
unable to obtain or retain employment.  Id.  Each of these 
three sets of criteria is an independent basis for grant of a 
100 percent rating.  Johnson v. Brown, 7 Vet. App. 95 (1994).

During the periods on appeal, the veteran was service-
connected solely for PTSD.  In cases where the only 
compensable service-connected disability is a mental disorder 
and that disorder is rated at 70 percent, a 100 percent 
rating shall be assigned if the disorder "precludes a 
veteran from securing or following a substantially gainful 
occupation."  38 C.F.R. § 4.16(c) (1996).  

The RO assigned the veteran's 30 percent rating as of 
November 7, 1996, the effective date of the current 
regulations.  Under the current provisions for rating PTSD, a 
30 percent disability rating requires evidence of the 
following:

Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods 
of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, or recent events).

A 50 percent disability rating requires:

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; 
near- continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting; inability to establish and maintain 
effective relationships.) 

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of daily 
living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory 
loss for names of close relatives, own occupation, or 
own name.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).  

The Board notes that the evidence considered in determining 
the level of impairment under 38 C.F.R. § 4.130 is not 
restricted to the symptoms provided in the diagnostic code.  
Instead, the VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including (if applicable) those identified in the 
DSM-IV (American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  See 
Mauerhan, supra.  Within the DSM-IV, Global Assessment 
Functioning (GAF) scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996).  While not 
determinative, a GAF score is highly probative as it relates 
directly to the veteran's level of impairment of social and 
industrial adaptability, as contemplated by the rating 
criteria for mental disorders.  See Massey v. Brown, 7 Vet. 
App. 204, 207 (1994).  

According to DSM-IV, a score of 61-70 illustrates "[s]ome 
mild symptoms (e.g., depressed mood and mild insomnia) OR 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships."  Id.  A score of 
51-60 represents "[m]oderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning, 
(e.g., few friends, conflicts with peers or co-workers)."  
Id.  A score of 41-50 illustrates "[s]erious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  Id.  A score of 31-40 represents "[s]ome 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) OR major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school)."  Id.  

Throughout the adjudication of this claim, the RO considered 
both the old and the new regulations, and the new rating 
criteria were provided in a Supplemental Statement of the 
Case.  Therefore, there is no prejudice to the veteran by 
this Board decision.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

As a preliminary matter, the veteran's representative sent a 
February 2006 statement to the Board conceding the 
appropriateness of the 70 percent rating for the time period 
of 1998 and 1999 on the basis of Social Security records 
showing that the veteran's income constituted substantially 
gainful employment.  He further argues that a 100 percent 
rating is appropriate from June 18, 1996, to December 31, 
1997.  The Board notes that this argument disregards the 
provisions for the assignment of ratings under 38 C.F.R. 
§ 3.400.  The general rule is that a rating shall be assigned 
from the date on which an increase in disability is shown by 
the medical evidence of record.  Id.  Ratings are not 
assigned based on the veteran's actual income, status or 
dates of employment.  The veteran's employment status and 
income are relevant to lend weight to evidence of the 
severity of the veteran's disability; however, they cannot be 
the sole basis of either entitlement to an increased rating 
or the date on which an increased disability was first shown.  
See Id.  

a. June 18, 1996, to November 6, 1996

The Board notes that only the prior version of DC 9411 can be 
applied during this time period.

The evidence pertaining to this period is quite scant.  The 
veteran had a November 1996 VA examination which assessed his 
PTSD symptomatology as "mild" while recognizing that he had 
additional problems due to his primary support group and 
environment.  The examiner assigned a GAF score of 60, but 
this score took into account additional problems (i.e. non-
service related problems) other than PTSD.  The veteran's 
primary complaints were a short temper, nightmares, 
flashbacks and difficulty with concentration and maintaining 
jobs.  The veteran indicated that he was not socially active.  
The examiner found him to be alert and oriented, with intact 
memories and mild difficulty with attention and 
concentration.  The veteran did not have delusions, 
hallucinations or suicidal or homicidal ideation.  He had 
good insight and judgment, with clear and coherent speech.  
There was no tangentiality or circumstantiality or blocking 
or flight of ideas.  He had no loosening of associations.  

While the Board is mindful of the rule of Hazan, supra, none 
of the remaining medical evidence addresses the veteran's 
symptoms between June 18, 1996, and November 6, 1996.  There 
is a May 1996 letter from a VA doctor indicating that the 
veteran has a diagnosis of PTSD.  The letter, however, does 
not contain an assessment of his level of functioning and is 
insufficient for ratings purposes.  

The Board finds that the veteran's PTSD between June 18, 
1996, and November 6, 1996 was "mild."  Considering that 
the 30 percent rating requires "definite" symptoms, defined 
as "distinct, unambiguous and moderately large in degree" 
under VAOPGCPREC 9-93, the Board concludes that the criteria 
for a higher rating are not met.  

b. November 7, 1996, to September 7, 1997

As discussed above, the current version of the General 
Ratings Formula for Mental Disorders went into effect 
November 7, 1996.  In determining whether the criteria have 
been met for a rating in excess of 30 percent for this 
period, the Board must apply both the prior and current 
versions of DC 9411.  

The VA examination discussed above was performed on November, 
23, 1996.  While the Board has used the examination report 
for the period prior to November 7, it is also relevant here.  

The veteran began seeking treatment from VA for several 
conditions in 1997.  A January 1997 physical treatment note 
states that the veteran had emotional disturbances, a bad 
temper and nightmares which had increased in the previous two 
years.  

An August 1997 mental health clinic note indicated that the 
veteran had a "mild to moderate" case of PTSD.  His 
symptoms were described as depression, withdrawing from 
others, poor sleep (four to five hours a night) and he "gets 
violent in his sleep."  He also had a short temper and 
frequent thoughts of Vietnam.  The veteran was reported to be 
the pastor of his church and held a second job.  He remains 
married to his first wife.  

The prior version of DC 9411 requires the level of impairment 
to be "considerable" to merit a 50 percent rating.  See 
38 C.F.R. § 4.132 (1996).  The veteran's symptoms were 
assessed as mild at the November 1996 VA examination.  He has 
reported some social isolation, however continues to be 
active in his church.  The veteran's relationship with his 
wife is not explored in this record.  He has a short temper; 
there is, however, no indication of impaired impulse control 
or judgment.  There are no indications that the veteran has 
acted on his temper at this point in the record.  The Board 
finds that the evidence does not show that the veteran's PTSD 
symptoms have reached a "considerable" level.  The Board 
concludes that a higher rating under the prior version of DC 
9411 is not warranted.  Id.  As the veteran's symptoms do not 
reach a "considerable" level, the Board concludes that the 
veteran's symptoms similarly do not meet the criteria for 
ratings in excess of 50 percent.  Id.  

Under the current version of DC 9411, the veteran's symptoms 
must be productive of reduced reliability and productivity to 
warrant the next higher rating of 50 percent.  See 38 C.F.R. 
§ 4.130, DC 9411(2006).  The veteran does not have 
circumstantial, circumlocutory or stereotyped speech, 
difficulty in understanding complex commands, impaired 
judgment or abstract thinking.  The impairment of his memory 
is described as mild, which is a part of the criteria for a 
30 percent rating.  Id.  The veteran's chronic sleep 
impairment is a part of the criteria for a 30 percent rating.  
Id.  His difficulty in establishing and maintaining effective 
work and social relationships has not been explored, although 
he has a successful marriage.  The Board finds that the 
veteran's symptoms are not productive of reduced reliability 
and productivity prior to September 8, 1997.  The Board 
concludes that that the criteria for a rating in excess of 30 
percent are not met for the period prior to September 8, 
1997.  Id.  

c. September 8, 1997, to October 26, 2000

The veteran currently receives a 70 percent rating for this 
period.  The Board will determine whether a 100 percent 
rating under either the prior or current versions of DC 9411 
is warranted or whether a 100 percent rating under the 
provisions of 38 C.F.R. § 4.16(c) is warranted.

The 70 percent rating is effective from a September 1997 
treatment note that shows a much higher degree of 
symptomatology than previously reported.  In particular, the 
veteran reported impaired impulse control which led to 
violent outbursts where the veteran would strike walls, the 
washer and he even threw a hammer.  The veteran claimed to 
have struck his wife "during a dream" and had suicidal 
ideation.  There was no previous suicidal intent, plan or 
attempt.  

An October 1997 treatment note indicates that the veteran had 
been under additional stress due to the illness and death of 
his sister-in-law.  The note also states that the veteran 
lost his job, although the reason is not given.  

In December 1997, a treatment note indicated that the veteran 
was not as depressed as previously, but the depression was 
still present.  

In March 1998, the veteran indicated that he was worried 
about going into rages.  His wife reported that the veteran 
had gone on rages while drinking, but also reported that the 
veteran had been sober for sixteen years.  No impulsive 
behavior was reported, though the veteran continued to have 
his poor sleep problems.  The note indicates that the rage 
had been worse in the past two months, but there is no 
indication that the veteran had acted on it.

An April 1998 treatment note states that the veteran become 
moody when his wife became ill with back pain.  The veteran 
was noted to be active in his church, in particular he was 
preaching, although he did report stress when people came to 
his house a lot.  

A June 1998 treatment note did not mention the veteran's 
anger or stress from his wife's illness.  His interactions 
with others also went unrecorded.  His other symptoms 
continued.  

The veteran was hospitalized on May 19, 1999, for syncopal 
episodes of fainting with occasional right-sided weakness and 
numbness.  He was transferred for psychiatric evaluation on 
May 21, and released on May 27.  The Board notes that 
38 C.F.R. § 4.29 requires that a 100 percent rating be 
assigned should the veteran be hospitalized for more than 21 
days for a service connected disability.  The veteran's May 
1999 hospitalization is well short of the required length of 
time, and a 100 percent rating under 38 C.F.R. § 4.29 is not 
warranted.

During the May 1999 hospitalization, the veteran was closely 
watched.  A May 20 interview report notes that the veteran 
had suicidal ideation with a plan to overdose on his 
medication following the worsening of several familial 
stressors.  His mood was depressed and included symptoms of 
insomnia with nightmares, decreased interest, motivation, 
energy, concentration and memory.  He had ruminating thoughts 
of self-deprecation and extreme guilt.  The veteran reported 
yelling at his wife and throwing objects at her.  The veteran 
indicated that he was no longer a pastor for his church, 
having left the post due to his illness some months 
previously.  

While a patient, the veteran was noted to have spent most of 
a day out of his room, watching television with his peers, 
but had not interacted often.  He behaved amiably toward 
others and his affect was animated with a euthymic mood.  

An evaluation was performed on May 24, 1999, which described 
his general functioning prior to entering the hospital.  He 
had intrusive thoughts triggered by loud sounds and 
helicopters, insomnia and nightmares related to his Vietnam 
experience.  He avoided reminders of his service.  He 
indicated that he found himself isolating from others.  The 
veteran reported occasional lapses of memory.  He reported 
being irritable and easily startled.  He felt despair and 
would have periods of sadness lasting hours to days or 
longer.  The veteran had abused alcohol, but reported being 
sober since 1981.  He was oriented, with no evidence of 
derealization, depersonalization or body image difficulties.  
His thoughts were goal directed, with no evidence of loose 
associations, delusions, or ruminations.  

The veteran had an evaluation performed on May 27, 1999, 
which stated that he had "reconstituted quickly" and was 
ready for discharge.  The doctor indicated that the veteran 
was capable of returning to his prehospital activities 
immediately.  

Subsequent treatment records from June, August, and September 
1999 indicate continued complaints of insomnia, depression, 
anger, despair and some suicidal ideation without plans.  The 
September 1999 treatment note indicates that the veteran's 
symptoms continue despite an "ungodly" amount of 
medication.  

The veteran's treatment notes from 2000 are brief.  His 
complaints continued as before.  His wife accompanied him to 
his March 2000 treatment session and they discussed the 
veteran's wish to participate in an inpatient PTSD program.  

A June 23, 2000, treatment note reports that the veteran was 
having problems at work.  He reported flashbacks and mood 
swings.  The veteran brought a letter from his supervisor 
indicating that she might terminate him due to his aberrant 
behavior at work.  The interviewer stated that "Although he 
bravely fights against it, his PTSD symptoms are making it 
impossible for him to work."  The reported symptoms were 
poor sleep with nightmares, decreased alertness and 
concentration, irritability and a desire to isolate.  The 
veteran was oriented, with no hallucinations, delusions, body 
image distortion, derealization or depersonalization.  The 
veteran was coherent and showed no cognitive signs.  He was 
tense and sad in mood and affect.  These symptoms were also 
reported in July, August and September.  

On October 11, the veteran reported an episode where he lost 
his temper with his kids.  He reported being more moody and a 
fluctuating temper.  

The veteran was fired from his job as a janitor on October 
27, 2000; this date has been established as the effective 
date of his current 100 percent rating.  Prior to that time, 
the veteran had been employed for eleven months with the same 
company.  While the veteran has reported having many 
different jobs since his time in service, he demonstrated the 
ability to find new employment consistently, despite his 
PTSD.  

The veteran has been found totally disabled by the Social 
Security Administration (SSA).  Although VA is required to 
consider the SSA's findings, VA is not bound by their 
conclusions.  Adjudication of VA and Social Security claims 
is based on different laws and regulations.  The award of the 
100 percent rating is effective October 27, 2000, the same 
date that the SSA found the veteran to be totally disabled.  
To the extent to which the SSA has found the veteran to be 
disabled, so has VA.  The SSA decision can serve only to lend 
weight to the proposition that he was not disabled prior to 
that date.  

The veteran has had additional treatment since October 2000, 
including a second hospitalization in January 2001.  As 
mentioned, the veteran already receives a 100 percent rating 
for this period.  The treatment records since October 2000 do 
not provide retrospective assessments of the veteran's level 
of functioning prior to October 2000.  While the Board is 
cognizant of the rule of Hazan, supra, the evidence is not 
relevant to the issues at hand.  

As discussed above, a 100 percent rating under the prior 
version of DC 9411 can be satisfied in three ways: (1) where 
the attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; or (2) where there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or (3) 
where the appellant was demonstrably unable to obtain or 
retain employment.  See 38 C.F.R. § 4.132 (1996).  

Prior to June 23, 2000, the Board finds that the veteran was 
not virtually isolated, had symptoms bordering on gross 
repudiation of reality or demonstrably unable to obtain or 
retain employment.  While the Board realizes that the veteran 
complained of and certainly had symptoms leading to some 
isolating behaviors, he continued to have some outward 
contact through his family, church and work.  As such, the 
Board cannot find that he was virtually isolated.  The record 
is uniform in its assessment that the veteran has no 
delusions, hallucinations or other thought process 
impairment.  Accordingly, the Board cannot find that the 
veteran had symptoms bordering on gross repudiation of 
reality.  There is nothing to show that he was demonstrably 
unable to obtain or retain employment prior to 1998 other 
than the assertion of the veteran's representative.  The 
veteran was able to maintain employment through to October 
2000, although by June 23, 2000, it had become apparent that 
the veteran's behavior on the job had reached a critical 
stage.  Prior to this point, the medical evidence does not 
show that he had become demonstrably unable to obtain or 
retain employment.  

On June 23, 2000, the Board finds that the veteran's symptoms 
had reached a level that prevented him from being unable to 
follow substantially gainful employment.  The veteran's at-
work difficulties, as shown by the June 2000 letter from his 
supervisor, mention anger and the veteran clearly obtained 
and retained employment from 1998 through October 2000, as 
shown by his Social Security records.  The veteran's current 
100 percent rating is assigned as of the date he was fired 
from his job, October 27, 2000, thereby establishing his 
inability to retain employment.  The June 23, 2000 
interviewer indicated that the veteran had reached a point 
that he could be considered unemployable.  The Board notes 
that the veteran's treatment sessions increased markedly in 
the months that followed, culminating in inpatient treatment 
in January 2001.  The Board concludes that the criteria for a 
100 percent rating under the prior version of DC 9411 are met 
as of June 23, 2000.  See Id.  

The Board will consider whether the criteria for a 100 
percent rating are met prior to June 23, 2000 under the prior 
38 C.F.R. § 4.16(c) or the current DC 9411.

Prior to June 23, 2000, a 100 percent rating was not 
warranted under the prior 38 C.F.R. § 4.16(c), due to his 
disorder precluding him from following or obtaining a 
substantially gainful occupation.  As noted by the veteran's 
representative in February 2006, the veteran did earn a 
substantial income during 1998, 1999 and into 2000.  Prior to 
1998, there is no evidence to show that the veteran's PTSD 
resulted in impairment that precluded gainful employment.  
The absence of evidence is not evidence in favor as the 
veteran subsequently found gainful employment with no 
discernible change in his symptoms until 2000.  As such, the 
Board finds that the veteran was able to obtain or follow a 
substantially gainful occupation prior to June 23, 2000.  
Accordingly, a 100 percent rating is not available under 
38 C.F.R. § 4.16(c) (1996).

Finally, the Board concludes that a 100 percent rating under 
the current version of DC 9411 is not warranted prior to June 
23, 2000.  The symptoms necessary for a 100 percent rating 
under the current version, such as grossly delusional 
thoughts, grossly inappropriate behavior, impaired impulse 
control with episodes of violent behavior, persistent danger 
to self and others, are simply not shown by the evidence of 
record.  The Board concludes that a 100 percent rating under 
38 C.F.R. § 4.130, DC 9411 (2006) is not warranted.  

In light of the foregoing, the Board finds that the veteran's 
PTSD symptomatology does not rise to total impairment under 
the prior or current versions of DC 9411.  The Board also 
finds that the veteran was capable of maintaining 
substantially gainful employment.  As such, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim.  Consequently, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

II. Veterans Claims Assistance Act

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

A letter dated in March 2004 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, at 187.  Although this letter was 
not sent prior to initial adjudication of the veteran's 
claim, this error was not prejudicial to him, since he was 
subsequently provided adequate notice in March 2004 and the 
claim was readjudicated and an additional supplemental 
statement of the case (SSOC) was provided to the veteran in 
November 2006.  See Prickett v. Nicholson, 20 Vet. App. 370 
(2006).  The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The March 2004 letter informed him that additional 
information or evidence was needed to support his claim, and 
asked him to send the information or evidence to VA.  See 
Pelegrini II, at 120-121.  

The U.S. Court of Appeals for Veterans Claims (Court) 
recently held that "the statutory scheme contemplates that 
once a decision awarding service connection, a disability 
rating, and an effective date has been made, § 5103(a) notice 
has served its purpose, and its application is no longer 
required because the claim has already been substantiated."  
Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this 
case, the veteran's claim was granted, a disability rating 
and effective date assigned, in an August 2001 decision of 
the RO.  VA's duty to notify under 38 U.S.C.A. § 5103(a) is 
discharged.  See Sutton v. Nicholson, 20 Vet.App. 419 (2006).  
Accordingly, the Board concludes that any error in failing to 
provide adequate pre-adjudicative notice under 38 U.S.C.A. § 
5103(a) was harmless.  

The veteran's representative has argued in the April 2004 
Substantive Appeal that a variety of notice failures under 
38 U.S.C.A. §§ 5103(a), 5103A(d)(1), and 7105(d)(1)(B) 
occurred that required remand.  The Board remanded this case 
in September 2005, which the RO readjudicated in November 
2006 after additional argument and evidence from the veteran 
and his representative.  This readjudication cured any defect 
in the initial notice.  See Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  Furthermore, the Board notes that the 
veteran has been represented by counsel during the course of 
this claim.  Counsel has argued the substance of this case in 
the April 2004 Substantive Appeal and in a February 2006 
Statement, making reference to the burdens necessary to 
establish entitlement to a maximum schedular rating.  These 
statements demonstrate that the veteran had actual knowledge 
of the notice requirements of the VCAA.  The Board concludes 
that any error in the provision of VCAA compliant notice was 
harmless.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2006).

The RO provided the veteran an appropriate VA examination in 
1996, 1997, 2000 and 2002.  The veteran has not reported 
receiving any recent treatment specifically for this 
condition (other than at VA, which records are in the file).  
As the issues in this case pertain to the veteran's condition 
prior to October 27, 2000, remand for further examination 
would be of no use.  The Board concludes that further remand 
is not warranted.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant);  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant are to be avoided).  

VA has satisfied its duties to inform and assist the veteran 
in this case.  Further development and further expending of 
VA's resources are not warranted.


ORDER

Entitlement to an initial rating in excess of 10 percent for 
PTSD for the period of June 18, 1996 until November 6, 1996 
is denied.

Entitlement to an initial rating in excess of 30 percent for 
PTSD for the period of November 7, 1996 until September 7, 
1997 is denied.

Entitlement to an initial rating in excess of 70 percent for 
PTSD for the period of September 8, 1997 to June 22, 2000 is 
denied.

Entitlement to an initial rating of 100 percent for PTSD on 
and after June 23, 2000 is granted. 




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


